I concur, except that I am of the opinion that the cause should be remanded to the district court with directions to enter judgment and decree quieting title in plaintiffs, subject to the condition that execution shall not issue if defendants shall forthwith institute proceedings under the provisions of sections 78-6-1 to 6, U.C.A. 1943; or, if the parties so stipulate the defendants may have their rights, if any, as occupying claimants determined in this action. See Fares v. Urban, 46 Utah 609,151 P. 57.